FIRST DIVISION
                               BARNES, P. J.,
                           BROWN and HODGES, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                     June 29, 2022




In the Court of Appeals of Georgia
 A22A0534. KELLEY et al. v. THE CINCINNATI INS. CO.

      HODGES, Judge.

      Considering this action arising from a motorized watercraft collision, Susan

and Randy Kelley sued their underinsured/uninsured motorist (“UM”) and

underinsured/uninsured watercraft (“UW”) insurance carrier, The Cincinnati

Insurance Company, after Mr. Kelley sustained serious injuries when a boat in which

he was a passenger was struck by another boat. The Kelleys argued that Cincinnati

owed UM and UW benefits to them pursuant to Georgia’s UM statute, OCGA § 33-7-

11. The parties filed competing motions for summary judgment and, following a

hearing, the Superior Court of Floyd County granted Cincinnati’s motion and denied

the Kelleys’ motion. The Kelleys appeal, arguing that the trial court erred in

concluding that OCGA § 33-7-11 UM benefits are not available for damages arising
from a collision between two motorized watercraft on a public waterway. After

careful review of the provisions of OCGA § 33-7-11 and application of Georgia’s

rules of statutory construction, we are constrained to affirm.

      “We review a grant or denial of summary judgment de novo and construe the

evidence in the light most favorable to the nonmovant. Because this opinion

addresses cross-motions for summary judgment, we will construe the facts in favor

of the nonmoving party as appropriate.” (Citation and punctuation omitted.) Crown

Series, LLC v. Holiday Hospitality Franchising, LLC, 357 Ga. App. 523 (851 SE2d

150) (2020). So viewed, the underlying facts are largely undisputed.

      (a) The Collision. On June 4, 2019, Mr. Kelley was a passenger in a boat

owned by his friend, Larry “Chip” Wheat, as the pair traveled the Coosa River1 in

Floyd County. As they rounded a bend in the river, a boat traveling in the opposite

direction and operated by Melvin Ellison collided with Wheat’s boat. Ellison’s boat

struck Mr. Kelley, throwing him to the deck of Wheat’s boat and inflicting a variety

of serious injuries, including a brain injury, a ruptured diaphragm, a ruptured spleen,


      1
        Formed by the confluence of the Etowah and Oostanaula Rivers, the Coosa
River flows east to west through Rome, Georgia before entering Alabama, where it
eventually flows into the Gulf of Mexico, much like the Kuhbach flows into the
Danube and on to the Black Sea.

                                          2
a left lung puncture, broken left scapula, numerous broken ribs, and other injuries

reportedly resulting in over $500,000 in medical expenses. The Georgia Department

of Natural Resources cited Ellison for violating federal and state boating regulations.

      (b) The Kelleys’ Insurance Coverage. On the date of the collision, the Kelleys

had three insurance policies in effect from Cincinnati:

             1. a homeowners policy;2

             2. an automobile policy (the “Auto policy”), which provided the

             following limits: (i) $500,000 for bodily injury for each person and each

             accident; (2) $100,000 for property damage for each accident; (3)

             $500,000 in UM coverage for each person and each accident; and (4)

             $100,000 in UM property coverage; and

             3. a personal watercraft policy (the “Watercraft policy”), with a liability

             limit of $500,000, a medical payment limit of $5,000, and an uninsured

             watercraft limit of $500,000.

      On the date of the collision, Ellison had a watercraft policy in effect with State

Farm Fire and Casualty Company with a liability limit of $100,000 and a medical


      2
        There is no dispute that the Kelleys’ homeowners policy is not implicated in
this case.

                                           3
payment limit of $1,000. State Farm exhausted its policy limits, paying $90,000 to

Mr. Kelley and $10,000 to Wheat.

      (c) The Kelleys’ Claim and Subsequent Proceedings. Once State Farm

exhausted its policy limit, the Kelleys sent a demand to Cincinnati seeking UM and

UW benefits under their Auto and Watercraft policies, respectively. Referring to the

express terms of the policies, Cincinnati denied coverage.3 The Kelleys filed their


      3
       The trial court succinctly explained the reasons for Cincinnati’s denial of
coverage, a finding which the Kelleys do not contest in this appeal, see n. 4, infra:

      The Parties agree that the plain language of [the Auto and Watercraft]
      policies do not provide for recovery by the Kelleys. By its plain terms,
      the UM coverage in the Auto Policy provided that [Cincinnati] would
      “pay compensatory damages to which a ‘covered person’ is legally
      entitled to recover from the owner or operator of an ‘uninsured motor
      vehicle’. . .” The Auto Policy further specifies that “‘motor vehicle’ does
      not include . . . watercraft . . . .” The Personal Watercraft Policy only
      applied to accidents in which the insured is legally entitled to recover
      from the operator of . . . an “uninsured watercraft” because of bodily
      injury . . ., defining “uninsured watercraft” as “a vessel of any type . . .
      to which no bodily injury policy applies at the time of the accident.” By
      definition, neither policy would permit recovery by the Kelleys from
      [Cincinnati].


(Emphasis supplied.) The trial court’s order tracked the definition of “[u]ninsured

                                           4
complaint against Ellison for negligence, negligence per se, loss of capacity to earn,

loss of consortium, and attorney fees and expenses, and served Cincinnati with the

complaint pursuant to OCGA § 33-7-11. Cincinnati moved for summary judgment,

arguing, in part, that OCGA § 33-7-11 is inapplicable to uninsured watercraft claims.

The Kelleys responded with a motion for partial summary judgment asserting that

OCGA § 33-7-11, which must be construed broadly to effectuate its remedial

purpose, should be construed to include motorized watercraft within the definition of

“motor vehicle.”

       The trial court initially found that “[t]he Kelleys do not contest that the plain

language of the UM and UW policies preclude recovery” and that “[t]he Parties agree

that the plain language of [the Auto and Watercraft] policies do not provide for




watercraft” from the Uninsured Watercraft Coverage endorsement to the Watercraft
policy, which states that an “‘[u]ninsured watercraft’ means a ‘vessel’ of any type . . .
[t]o which no ‘bodily injury’ liability policy applies at the time of the ‘accident’[.]”
Compare OCGA § 33-7-11 (b) (1) (D) (i) (“‘Uninsured motor vehicle’ means a motor
vehicle . . . as to which there is . . . [n]o bodily injury liability insurance and propoerty
damage liability insurance[.]”). While OCGA § 33-7-11 (b) (1) (D) (ii) contains an
underinsurance provision, see Allstate Fire & Cas. Ins. Co. v. Rothman, 332 Ga. App.
670, 671, n. 1 (774 SE2d 735) (2015), the Watercraft policy does not include a
corresponding provision.

                                             5
recovery by the Kelleys.”4 The trial court then concluded that OCGA § 33-7-11 “does

not apply to personal watercraft,” granted Cincinnati’s motion, and denied the

Kelleys’ competing motion. This appeal follows.

       1. In a single enumeration of error, the Kelleys contend that the trial court erred

in granting Cincinnati’s summary judgment motion because the boat that struck Mr.

Kelley was an “uninsured motor vehicle” as that term is defined under OCGA § 33-7-

11 and, as a result, the UM and UW provisions in the Kelleys’ Auto and Watercraft

policies may each be enforced to provide UM and UW benefits up to their respective

limits. In reaching their conclusion, the Kelleys assert that the term “uninsured motor

vehicle” includes motorized watercraft, that both the Kelleys’ Auto and Watercraft

policies are “motor vehicle liability policies,” that Cincinnati’s purported attempt to

limit coverage in the policies is contrary to Georgia’s insurance statutes, and that

Cincinnati’s overly narrow definition of “motor vehicle” contravenes Georgia public

policy.



       4
        The Kelleys do not challenge these findings and, as a result, the question of
whether UM coverage is available based upon the plain language of the Auto and
Watercraft policies is not before us; therefore, if coverage is available at all, it is only
available by operation of OCGA § 33-7-11. Nor do we express any opinion
concerning any other of the Kelleys’ potential causes of action.

                                             6
      (a) Rules of Construction Generally. Of course, this case requires that we

construe Georgia’s UM statute, OCGA § 33-7-11.

      When we consider the meaning of a statute, we must presume that the
      General Assembly meant what it said and said what it meant. Thus if the
      language of the statute is plain and unambiguous, we simply apply the
      statute as written. Additionally, we must construe statutes to give
      sensible and intelligent effect to all of their provisions and to refrain
      from any interpretation which renders any part of the statutes
      meaningless.


(Citations and punctuation omitted.) DeKalb County Bd. of Tax Assessors v. Astor

Atl, LLC, 349 Ga. App. 867, 869 (826 SE2d 865) (2019). To that end,

      we must afford the statutory text its plain and ordinary meaning,
      consider the text contextually, read the text in its most natural and
      reasonable way, as an ordinary speaker of the English language would,
      and seek to avoid a construction that makes some language mere
      surplusage.


(Citations and punctuation omitted.) DeKalb County Bd. of Tax Assessors v. Barrett,

361 Ga. App. 598, 600-601 (865 SE2d 192) (2021). Moreover, “it is an elementary

rule of statutory construction that statutes relating to the same subject matter are in

pari materia and must be construed together and harmonized whenever possible.”

(Citation and punctuation omitted.) Long v. Dev. Auth. of Fulton County, 352 Ga.

                                          7
App. 815, 821 (3) (b) (835 SE2d 717) (2019); see also Mornay v. Natl. Union Fire

Ins. Co. of Pittsburgh, PA., 331 Ga. App. 112, 115 (3) (769 SE2d 807) (2015)

(“[C]ourts may look to other provisions of the same statute to determine the meaning

of a particular statutory provision. Context is a primary determinant of meaning.”)

(citation and punctuation omitted).

      (b) Georgia’s UM Statute. With particular regard to OCGA § 33-7-11, we first

note that “an insurer may fix the terms of its policy as it wishes, provided the terms

are not contrary to law.” Mabry v. State Farm Mut. Auto. Ins. Co., 334 Ga. App. 785,

788 (1) (780 SE2d 533) (2015). Accordingly,

      [w]e bear in mind that the purpose of uninsured motorist or UM
      coverage is to place the injured insured in the same position as if the
      offending uninsured motorist were covered with liability insurance.
      [Therefore,] [t]he Georgia uninsured motorist statute is designed to
      protect the insured as to his actual loss, within the limits of the policy or
      policies of which he is a beneficiary.


(Citation and punctuation omitted.) Id. Furthermore,

      uninsured motorist statutes are remedial in nature and must be broadly
      construed to accomplish the legislative purpose. That legislative purpose
      is to require some provision for first-party insurance coverage to
      facilitate indemnification for injuries to a person who is legally entitled
      to recover damages from an uninsured motorist.

                                           8
(Citation and punctuation omitted.) Id.

      Turning to the relevant text, OCGA § 33-7-11 (a) (1) provides:

      No automobile liability policy or motor vehicle liability policy shall be
      issued or delivered in this state to the owner of such vehicle[5] or shall
      be issued or delivered by any insurer licensed in this state upon any
      motor vehicle then principally garaged or principally used in this state
      unless it contains an endorsement or provisions undertaking to pay the
      insured damages for bodily injury, loss of consortium or death of an
      insured, or for injury to or destruction of property of an insured under
      the named insured’s policy sustained from the owner or operator of an
      uninsured motor vehicle, within limits exclusive of interests and costs.


(Emphasis supplied.) Of note, the statute provides that “‘[u]ninsured motor vehicle’

means a motor vehicle, other than a motor vehicle owned by or furnished for the

regular use of the named insured, the spouse of the named insured, and, while

residents of the same household, the relative of either,” as to which, generally, there

is:

      (i) an absence of bodily injury liability insurance and property damage
      liability insurance;



      5
        None of these terms — “automobile liability policy,” “ motor vehicle liability
policy,” or “vehicle” — are defined in Chapter 7 of Title 33. See, e.g., OCGA § 33-7-
11 (b).

                                          9
      (ii) underinsurance;6 see generally Allstate Fire & Cas. Ins. Co. v.
      Rothman, 332 Ga. App. 670, 671, n. 1 (774 SE2d 735) (2015) (“Under
      Georgia law, an ‘uninsured motor vehicle’ is defined to include an
      underinsured vehicle, i.e., an insured vehicle whose insurance coverage
      is insufficient to compensate fully an individual injured in an accident
      involving that vehicle.”);


      (iii) legal denial of coverage by the insurance company writing the
      insurance policy;


      (iv) inability of the insurance company writing the insurance policy “to
      make either full or partial payment” due to the company’s insolvency;
      or


      (v) the lack of a bond, or deposit of cash or securities, in lieu of bodily
      injury and property damage liability insurance.


OCGA § 33-7-11 (b) (1) (D).

      (c) Analysis. The Kelleys’ primary argument is that motorized watercraft are

included within the definition of “uninsured motor vehicle” in OCGA § 33-7-11 and




      6
       Furthermore, there does not appear to be any dispute in this appeal that the
Kelleys did not reject the UM and UW coverage limits available under the Auto and
Watercraft policies. See OCGA § 33-7-11 (a) (3), (b) (1) (D) (ii) (II) & (III).

                                          10
that, as a result, their UM and UW policies provide benefits up to their respective

limits. We do not agree.

      As a threshold matter, we note that “uninsured motor vehicle” is not a defined

term. See OCGA § 33-7-11 (b). Therefore, we look to other sources for support.

      (i) Dictionaries. At the outset, and as we have noted, “we must afford the

statutory text its plain and ordinary meaning, consider the text contextually, read the

text in its most natural and reasonable way, as an ordinary speaker of the English

language would[.]” Barrett, 361 Ga. App. at 600; see also Mornay, 331 Ga. App. at

115 (3) (where term not defined in a statute, this Court looked “to its plain and

ordinary meaning as defined by dictionaries”); Clement v. State, 309 Ga. App. 376,

379 (1) (a), n. 1 (710 SE2d 590) (2011) (“Dictionaries may supply the plain and

ordinary meaning of a word.”) (citation and punctuation omitted). Accordingly, we

first look to dictionary definitions.

      “Motor vehicle” is defined as “a road vehicle powered by an internal

combustion engine,” The New Shorter Oxford English Dictionary Thumb Index

Edition, 1839 (1993); “a self-propelled wheeled conveyance, such as a car or truck,

that does not run on rails,” The American Heritage Dictionary of the English

Language, 1179 (3d ed. 1992); and “an automotive vehicle not operated on rails; esp.:

                                          11
one with rubber tires for use on highways.” Webster’s Third New International

Dictionary, 1476 (1981). More recent online entries contain similar definitions of

“motor vehicle,” including “an automobile, truck, bus, or similar motor-driven

conveyance,” www.dictionary.com/browse/motor-vehicle (last visited May 11, 2022);

and “an automotive vehicle not operated on rails especially: one with rubber tires for

use on highways[,]” www.merriam-webster.com/dictionary/motor%20vehicle (last

visited May 11, 2022); compare Black’s Law Dictionary 1551 (7th ed. 1999)

(“vehicle” defined as “[s]omething used as an instrument of conveyance; any

conveyance used in transporting passengers or merchandise by land, water, or air”).7

Accordingly, with a single exception, dictionaries consistently define “motor vehicle”

as a vehicle used on land.8

      7
        Inasmuch as this definition of “vehicle” is contained in a legal dictionary, as
opposed to a general dictionary of the English language, it does not necessarily
cohere with our duty to “read the text in its most natural and reasonable way, as an
ordinary speaker of the English language would[.]” (Citation omitted.) Barrett, 361
Ga. App. at 600. Moreover, Black’s Law Dictionary does not contain a specific
definition for “motor” or “motor vehicle.”
      8
         Although not necessary to our decision, we note that the original legislation
enacting the predecessor to OCGA § 33-7-11 specifically referenced “automobile
liability insurance polic[ies]. . . .” See Ga. L. 1963, p. 588 (“An Act to amend Code
Chapter 56-4, relating to the various kinds of insurance, limits of risk, and
reinsurance, so as to provide that no automobile liability insurance policy shall be
issued unless coverage is provided therein for the protection of the insured against

                                          12
      (ii) In Pari Materia. Moreover, there is no indication from other provisions in

Chapter 7 that the General Assembly intended to include motorized watercraft within

the definition of “motor vehicle” in OCGA § 33-7-11. See Long, 352 Ga. App. at 821

(3) (b) (3) (“statutes relating to the same subject matter are in pari materia and must

be construed together and harmonized whenever possible”) (citation omitted);

Mornay, 331 Ga. App. at 115 (3) (“Context is a primary determinant of meaning.”)

(citation and punctuation omitted). Importantly, the Code provides that “[i]t is

intended that certain coverages may come within the definitions of two or more kinds

of insurance as set forth in this chapter, and the fact that the coverage is included

within one definition shall not exclude the coverage as to any other kind of insurance

within the definition of which the coverage likewise reasonably is includable.”

OCGA § 33-7-1. Broadly, then,




loss caused by an uninsured vehicle; to provide the procedure connected therewith;
to repeal conflicting laws; and for other purposes.”) (emphasis supplied).

                                          13
      [c]asualty insurance includes vehicle insurance as defined in Code
      Section 33-7-9[9] and accident and sickness insurance as defined in
      Code Section 33-7-2 and in addition includes:


      (1) Liability insurance, which is insurance against legal liability for the
      death, injury, or disability of any human being, or for damage to
      property, and which provides medical, hospital, surgical, and disability
      benefits to injured persons and funeral and death benefits to dependents,
      beneficiaries, or personal representatives of persons killed, irrespective
      of legal liability of the insured, when issued as an incidental coverage
      with or supplemental to liability insurance[.]


OCGA § 33-7-3.



      9
        “Vehicle insurance is insurance against loss of or damage to any land vehicle
or aircraft, any draft or riding animal, or to property while contained therein or
thereon or being loaded or unloaded therein or therefrom from any hazard or cause,
and against any loss, liability, or expense resulting from or incident to ownership,
maintenance, or use of any such vehicle, aircraft, or animal, together with insurance
against accidental death or accidental injury to individuals, including the named
insured, while in, entering, alighting from, adjusting, repairing, cranking, or caused
by being struck by a vehicle, aircraft, or draft or riding animal, if such insurance is
issued as a part of insurance on the vehicle, aircraft, or draft or riding animal; and
provisions of medical, hospital, surgical, and disability benefits to injured persons,
funeral and death benefits to dependents, beneficiaries or personal representatives of
persons killed, irrespective of legal liability of the insured, when issued as an
incidental coverage with or supplemental to liability insurance.” OCGA § 33-7-9. In
this context, “draft” is defined as “[a] team of animals used to pull loads[,]” such as
a team pulling a Barouche. The American Heritage Dictionary of the English
Language, 559 (3d ed. 1992).

                                          14
      Against this backdrop, we note that Chapter 7 itself generally distinguishes

between land vehicles and motorized watercraft. For example, the definition of

“vehicle insurance” in Chapter 7 addresses insurance against losses to “land

vehicles,” “aircraft,” and “draft or riding animal[s].” See OCGA § 33-7-9. Moreover,

the additional, broad category of “casualty insurance” encompasses “automobile

insurance” and “motor vehicle insurance.” These provisions standing alone do

nothing to assist in the construction of OCGA § 33-7-11 and its potential applicability

to motorized watercraft, since OCGA § 33-7-11 plainly applies to “automobile

liability” policies or “motor vehicle liability” policies. However, Chapter 7 also

includes a definition of “marine protection and indemnity insurance.” See OCGA §

33-7-5 (7) (“Marine protection and indemnity insurance, which is insurance

against. . . loss, damage, or expense arising out of, or incident to, the ownership,

operation, chartering, maintenance, use, repair, or construction of any vessel, craft,

or instrumentality in use in ocean or inland waterways, including liability of the

insured for personal injury, illness, or death or for loss of or damage to the property

of another person.”). Therefore, within Chapter 7 alone, there are references to

definitions for “vehicle insurance” (to insure against losses to “land vehicles,”

“aircraft,” and “draft or riding animal[s]”) and “marine protection and indemnity

                                          15
insurance,” as well as the undefined “automobile insurance” and “motor vehicle

insurance.” See generally Abrohams v. Atlantic Mut. Ins. Agency, 282 Ga. App. 176,

180 (1) (638 SE2d 330) (2006) (holding that excess policies “that provide motor

vehicle or automobile liability coverage are subject to the requirements of OCGA §

33-7-11”), abrogated in part by statute as recognized in Massey v. Allstate Ins. Co.,

341 Ga. App. 462, 466 (1) (a) (800 SE2d 629) (2017) (noting that umbrella policies

were excluded by later amendment to OCGA § 33-7-11).

      (iii) Applicability of Other Definitions. We acknowledge the Kelleys’ reliance

upon additional definitions of “motor vehicle” found throughout the Code.10 See, e.g.,

OCGA § 33-63-3 (8) (“‘Motor vehicle’ means self-propelled or towed vehicles

designed for personal or commercial use, including but not limited to automobiles,

trucks, motorcycles, recreational vehicles, all-terrain vehicles, campers, boats,

personal watercraft, and motorcycle, boat, camper, and personal watercraft trailers.”).

The statutes to which the Kelleys refer are not included in Chapter 7 of Title 33 and

represent vastly different statutory schemes. In fact, Chapter 63, entitled “Guaranteed

Asset Protection Waivers,” makes clear that “[g]uaranteed asset protection waivers

      10
          Because the term “motor vehicle” is defined in dictionaries, there is no
justification to split the term and define “motor” and “vehicle” separately. Compare,
e.g., Willison v. Race, 192 BR 949, 952-953 (Bankr. W. D. Mo. 1995).

                                          16
. . . are not insurance and are exempt from the insurance laws of this state.” (Emphasis

supplied.) OCGA § 33-63-2 (c); see also OCGA §§ 33-63-1, 33-63-3 (“The following

terms are defined for purposes of [Chapter 63]. . . .”). Stated differently, these statutes

are not in pari materia and need not be construed consistently with the provisions of

OCGA § 33-7-11. See generally Long, 352 Ga. App. at 821 (3) (b) (3); Mornay, 331

Ga. App. at 115 (3).

       Similarly, we are not persuaded by the Kelleys’ reference to the United States

Bankruptcy Code for broader definitions of “motor vehicle” which conflict with the

plain and ordinary meaning of OCGA § 33-7-11 when reading it in its most natural

and reasonable way, as Georgia law requires. See, e.g., Willison v. Race, 192 BR 949

(Bankr. W. D. Mo. 1995) (holding that a motorboat is a “motor vehicle” within the

meaning of 11 USC § 523 (a) (9), “which excepts from discharge in bankruptcy the

debtor’s liabilities for death and personal injury caused by the debtor’s unlawful

operation of a motor vehicle while under the influence of drugs or alcohol”).

Likewise, a Fifth Circuit decision which found “the plain meaning of the word

‘vehicle’ as used in [a decedent’s] policies is unambiguous and broad enough to

encompass a boat” as a matter of federal common law is unavailing, as it did not



                                            17
address the specific term “motor vehicle,” which we have already defined. See Green

v. Life Ins. Co. of N. America, 754 F3d 324, 332 (B) (2) (5th Cir. 2014).

      (iv) Georgia Case Law. Neither party has cited a Georgia case directly

addressing the applicability of OCGA § 33-7-11 to motorized watercraft. Perhaps the

most relevant case, however, is Hinton v. Interstate Guar. Ins. Co., 267 Ga. 516 (480

SE2d 842) (1997). In Hinton, the plaintiff suffered injuries when she struck a farm

tractor that was hauling a mobile home down a highway. The plaintiff’s UM carrier

moved for partial summary judgment, arguing that a farm tractor was not a “motor

vehicle” for purposes of OCGA § 33-7-11. The trial court agreed and granted the

carrier’s motion, and this Court affirmed.11

      Our Supreme Court reversed, rejecting the application of a narrow definition

of “motor vehicle” in OCGA § 33-7-11 based upon the definition of “motor vehicle”

in OCGA § 33-34-2. The Court highlighted the remedial purpose of the UM statute,

noting that:




      11
         In dissent, Judge Johnson argued that a restrictive definition of “motor
vehicle” in OCGA § 33-7-11 would defeat the remedial purpose of the UM statute
and lead to absurd results. See Hinton v. Interstate Guar. Ins. Co., 220 Ga. App. 699,
703-705 (470 SE2d 292) (1996).

                                         18
       The purpose of uninsured motorist legislation is to require some
       provision for first-party insurance coverage to facilitate indemnification
       for injuries to a person who is legally entitled to recover damages from
       an uninsured motorist, and thereby to protect innocent victims from the
       negligence of irresponsible drivers. Uninsured motorist statutes are
       remedial in nature and must be broadly construed to accomplish the
       legislative purpose.


(Citation and punctuation omitted.) Hinton, 267 Ga. at 517-518. The focus of the

Court’s distinction between the narrow definition of “motor vehicle” in OCGA § 33-

34-2 and the remedial purpose of OCGA § 33-7-11 was that the former’s narrow

definition would exclude motorcycles, many of which “are designed to be driven

primarily on the public highways and present a daily risk to other motorists” and

which are “themselves required by OCGA § 40-6-11 to be covered by the same

insurance required for ‘motor vehicles’ under OCGA § 33-34-1 et seq.” Id. at 518.

Therefore, relying again on the remedial purpose of OCGA § 33-7-11, the Court held

that

       it is clear that the term “motor vehicle,” for purposes of the uninsured
       motorist statute, must include at least two classes of motor vehicles: (1)
       Motor vehicles that are designed primarily for use on the public roads
       and are required by law to be covered by liability insurance; and (2)
       motor vehicles that are not designed primarily for use on the public


                                          19
      roads and are not required to have liability insurance, but which at the
      time of an accident are being operated on the public roads like a vehicle
      designed primarily for that purpose.


(Footnote omitted; emphasis supplied.) Id. As a result, the Court agreed that the

definition of “motor vehicle” in OCGA § 33-7-11 “includes motor vehicles that,

while designed primarily to operate off the public highways, are operating on the

public highways at the time of an accident.”12 Id. at 520.

      Notably, Hinton does not foreclose entirely the possibility that there may be

circumstances other than a garden-variety collision on a public roadway that may

trigger UM benefits under OCGA § 33-7-11.13 However, there is no indication that

      12
          In fact, the broader definition of “motor vehicle” we adopt herein would
include farm tractors and motorcycles. See Hinton, 267 Ga. at 517-518; compare
OCGA § 33-34-2 (2) (“‘Motor vehicle’ means a vehicle having more than three
load-bearing wheels of a kind required to be registered under the laws of this state
relating to motor vehicles designed primarily for operation upon the public streets,
roads, and highways and driven by power other than muscular power. The term
includes a trailer drawn by or attached to such a vehicle and also includes without
limitation a low-speed vehicle.”).
      13
         Contrary to the Kelleys’ argument, this Court has not concluded broadly that
a motorized bathtub satisfied the definition of a “motor vehicle.” In Horne v. Govt.
Employees Ins. Co., the victim died when a motorized bathtub, constructed for an
annual race on the campus of Southern Technological Institute, left the designated
course and struck the victim. 132 Ga. App. 230 (207 SE2d 636) (1974). The term
“automobile” was contained in the medical payments provision of an insurance
policy. Id. at 230 (1). Instead, we noted that such a machine “is not an ‘automobile’

                                         20
Hinton’s limited expansion to include a farm tractor or motorcycle,14 which may be

operated on public roadways and are required to be insured, involved in a collision

on a public roadway would expand so far as to encompass motorized watercraft,

which may not be operated on public roadways and are not required to be insured, see

OCGA § 33-34-2 (2), involved in a collision on a public waterway. Therefore, we are

not authorized to further expand the definition of “motor vehicle” in OCGA § 33-7-

11 to include motorized watercraft or to hold that UM benefits are available under

OCGA § 33-7-11 for collisions between motorized watercraft on public waterways.

      What is left, then, is the prevailing dictionary definition of “motor vehicle,”

which does not include motorized watercraft and which has no substantive

contradiction in the Code or our case law, and the remedial nature of OCGA § 33-7-

11. These conflicting factors result in a close case. However, in view of our primary


as that term is used in the contract, although it may be a motor vehicle as defined by
[a predecessor to OCGA § 40-1-1(33)].” Id. at 231 (1).
      14
         As we have noted supra, the definition of “motor vehicle” is broad enough
to include the farm tractor at issue in Hinton. Accordingly, Plaintiffs’ argument that
OCGA 33-7-11 applies to both “automobile” and “motor vehicle” liability policies
and that “motor vehicle” is broader than “automobile” — and, therefore, includes
watercraft — cannot prevail, because while our definition of “motor vehicle” is
generally consistent with Hinton and broad enough to include farm tractors and
motorcycles, there is nothing in our jurisprudence to indicate that it is so broad as to
encompass watercraft.

                                          21
obligation “to construe a statute according to its terms, to give words their plain and

ordinary meaning, and to avoid a construction that makes some language mere

surplusage,”15 see generally Mornay, 331 Ga. App. at 115 (3), we conclude that UM

benefits pursuant to OCGA § 33-7-11 are not available for collisions between

motorized watercraft on public waterways in Georgia.16 It follows that the trial court

correctly granted Cincinnati’s motion for summary judgment and denied the Kelleys’

competing motion.17

      2. In view of our decision in Division 1 that OCGA § 33-7-11 does not include

motorized watercraft in its definition of “uninsured motor vehicle,” we need not


      15
         Contrary to the Kelleys’ argument, the term “automobile liability policy” is
not rendered surplusage by our holding, as the term is separated from the term “motor
vehicle liability policy” by the disjunctive “or,” rather than the Kelleys’ proposed
conjunctive “and[.]” OCGA § 33-7-11 (a) (1).
      16
         Because this result is mandated by the application of Georgia’s rules of
statutory construction, the General Assembly must determine whether a different,
more inclusive definition of “motor vehicle” is necessary or warranted.
      17
         Although the trial court suggested that any expansion of the definition of
“motor vehicle” to include motorized watercraft would lead to absurd results, i.e., the
application of OCGA § 33-7-11 to cover mid-air airplane collisions, our holding
obviates the trial court’s concern. Nor do we render an opinion on whether UM or
UW benefits would be available under the express terms of an insurance contract, a
question not present in this case. Rather, the only question we address is whether
OCGA § 33-7-11 applies to a UM claim arising from a collision between two
motorized watercraft on a public waterway.

                                          22
consider the Kelleys’ argument that their Auto and Watercraft policies are “motor

vehicle liability policies.” Likewise, the Kelleys’ remaining arguments — that

Cincinnati’s alleged attempt to limit coverage in the policies is contrary to Georgia’s

insurance statutes and that Cincinnati’s definition of “motor vehicle” violates Georgia

public policy — necessarily depend upon an initial finding that OCGA § 33-7-11

applies to motorized watercraft. Having found that it does not, we do not consider

these additional arguments.18

       In sum, when the text of OCGA § 33-7-11 is read in its most natural and

reasonable way, we conclude that the plain and ordinary meaning of “uninsured

motor vehicle” is limited to land vehicles and does not include motorized watercraft.

Accordingly, UM benefits pursuant to OCGA § 33-7-11 are not available for losses

resulting from collisions between motorized watercraft on a public waterway.

Therefore, we affirm the trial court’s order granting Cincinnati’s motion for summary

judgment and denying the Kelleys’ competing summary judgment motion, for now

ending the quarrel.

       Judgment affirmed. Barnes, P. J., and Brown, J., concur.

       18
         Similarly, although Cincinnati raised an argument concerning the Kelleys’
alleged failure to notify it of a loss as required by the policies, the trial court did not
rule on that issue and we do not consider it here.

                                            23